DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 4/8/2022 is acknowledged. Claim 1 is canceled. Claims 2 and 12-15 are amended.
Previous nonstatutory double patenting rejections are withdrawn in view of the terminal disclaimers filed on 4/8/2022.
Previous 102 rejection of claim 1 is withdrawn in view of the cancelation of the claim.
Previous 103 rejection of claims 2-18 are modified to address the above amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wanlass (US 2006/0144435) in view of King et al. (US 2005/0274411).
Regarding claims 2 and 9, Wanlass discloses a method of forming a multijunction solar cell comprising:
providing a first substrate (20, fig. 1) for epitaxial growth of semiconductor material;
growing a first solar subcell (12, fig. 1) on the first substrate having a first band gap (Eg1, see fig. 1);
growing a second solar subcell (14, fig. 1) over the first subcell (12) having a second band gap (Eg2) smaller than the first band gap (Eg1, see fig. 1);
growing a grading interlayer (22) over the second solar subcell (14), wherein the grading interlayer includes a compositionally step-graded series of layers (see fig. 1 and examples), and has a third band gap greater than the second band gap ([0035]); and
growing a third solar subcell (18, fig. 1) over the grading interlayer (22) having fourth band gap smaller than the second band gap such that the third solar subcell is lattice mismatched (e.g. LMM) with respect to the second solar subcell (14) to the third solar subcell (18, see [0034]), wherein the grading interlayer achieves a transition in lattice constant from the second solar subcell (14) to the third solar subell (18, [0035-0036], examples and fig. 1).
Wanlass discloses using AlGaInAsP compositionally graded layer for the transition of lattice constants as shown in fig. 2 ([0035-0036], [0039], [0063]), and the compositionally graded layer has a bandgap ([0034]).
Wanlass does not explicitly disclose using InGaAlAs for the graded interlayer, nor does he explicitly state the they greaded interlayer InGaAlAs having a constant bandgap of 1.5eV throughout its thickness.
King et al. discloses using compositionally graded InGaAlAs to achieve a transition of lattice constants between subcells (figs. 3, 5 and 13, [0021], [0047-0050], [0055], claims 4, 6 and 33). It is noted that InGaAlAs is a AlGaInAsP with the amount of P to be 0.
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of Wanlass by using InGaAlAs as the graded interlayer as taught by King et al., because Wanlass et al. explicitly suggests using AlGaInAsP composition shown in fig. 2 and King et al. teaches such InGaAlAs would minimize internal stresses and strains created by lattice mismatch ([0020]). In addition, it would have been obvious to one skilled in the art to have selected InGaAlAs having a constant bandgap throughout its thickness, because Wanlass et al. explicitly suggests the graded interlayer having a band gap. Such modification would involve nothing more than use of material suggested by the reference for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Furthermore, while the reference does not explicitly disclose the graded interlayer of AlGaInAs is selected such that the band gap of the interlayer remains constant of 1.5eV throughout its thickness, Wanlass does disclose that the band gap of the graded interlayer (22) must be as high as the band gap of the subcell immediately preceding the graded interlayer in order to prevent the graded interlay from absorbing any lower energy radiation as the absorbed radiation will be lost as heat instead of converted into electrical energy by a subcell ([0034]). Wanlass also discloses that the band gaps of the subcells range from 1.6-2.2 eV and 1.2-1.6eV for the high and medium band gaps for the first (12) and second (14) subcells, and 0.8-1.2eV for the third subcell (18) in which the graded interlayer (22) is not absorbed by the lowest band gap subcell immediately preceding the interlayer ([0043]), which means the band gap of the graded interlayer will be between 1.2 and 1.6eV. King also discloses that the graded interlayer has a bandgap greater than the band gap of the subcell layer underlying it to maintain transparency ([0043]).
As the overall device efficiency and absorbance in the higher level energy radiation are variables that can be modified, among others, by adjusting the composition of the interlayer, with said overall efficiency of the device and higher level energy radiation absorbance both increasing as the band gap of the graded interlayer is adjusted to be substantially constant throughout its thickness to be above the band gap of the second subcell, the precise constant band gap of 1.5eV throughout its thickness of the graded interlayer would have been considered a result effective variable by one having ordinary skill in the art at the time of the invention was made. As such, without showing unexpected results, the claimed constant band gap of 1.5eV throughout its thickness of the graded interlayer cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the band gap of the interlayer in the device of modified Wanlass to obtain the desired balance between the overall device efficiency and absorbance in the higher level energy radiation (In re Boesch, 617 F.2d. 272, 205 UPSPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claim 8, modified Wanlass discloses a method of forming a solar cell as in claim 2 above, wherein Wanlass discloses one or more of the solar subcells includes an InGa(AI)P layer or an InGaP layer (see tables I-V).
Regarding claim 10, modified Wanlass discloses a method as in claim 2 above, wherein Wanlass discloses the second subcell (or LM 2, or LM 14) is a GaAs subcell (see table 2), the third succell (or LMM 18) having a bandgap around ~1eV (see fig. 1), and the grading interlayer (22) is used to provide lattice constant transition from the second subcell (12) to the third subcell (18, [0035]). Wanlass also suggests one or more additional graded layer can be used (see [0014]), and fig. 2 of Wanlass shows GaInAs would provide a lattice constant transition from that of GaAs to semiconductor compound having bandgap around ~1eV. It is noted that GaInAs is also a AlGaInAsP when the amount of P and Al is 0.
Modified Wanlass does not explicitly disclose including an InGaAs buffer layer disposed below the second solar subcell and above the InGaAlAs grading interlayer.
King et al. discloses using GaInAs (42 and 24) in addition to AlGaInAs (44) to provide a transition from low lattice constant (26 of GaAs) to high lattice constant (22, see fig. 3, [0046-0047]). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified Wanlass by incorporating an InGaAs buffer layer disposed below the second solar subcell (14) and above the InGaAlAs grading interlayer to provide the transition of lattice constants from the second solar subcell (14) to the third solar subcell (18), because Wanlass explicitly suggests one or more additional graded layer can be used and King et al. discloses combining GaInAs with AlGaInAs intergrading layer would provide a transition from low lattice constant of second solar subcell (or GaAs) to a higher lattice constant of third solar subcell (18).
Regarding claim 11, modified Wanlass discloses a method as defined in claim 10, wherein King et al. shows the InGaAlAs grading interlayer (44) is disposed adjacent to the InGaAs layer (24 and 42).
Regarding claim 12, modified Wanlass discloses a method as defined in claim 10, wherein the InGaAs is disposed below the second solar subcell and above the InGaAlAs graded interlayer (see claim 10 above). 
Wanlass discloses including a tunnel diode (42, fig. 4) disposed below the second solar subcell (14, fig. 4) and over the compositional graded layer (22, fig. 4) wherein the tunnel diode is a circuit element to connect the second and third solar subcells. Therefore, in the solar cell of modified Wanlass, the tunnel diode (42) is over the InGaAs buffer layer, because the InGaAs is disposed below the second solar subcell and above the InGaAlAs graded interlayer (see claim 10 above).
Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over modified Wanlass (US 2006/0144435) as applied to claim 2 above, and further in view of Iles et al. (US 2004/0166681).
Regarding claim 3, modified Wanlass discloses a method of forming a solar cell as in claim 2 above, wherein Wanlass discloses the method further comprising depositing a bottom contact layer (36/80) over the third solar subcell (18, see figs. 1 and 3a); attaching a surrogate second substrate (82, fig. 3b) over the bottom contact layer (36/80, see fig. 3b); and subsequently removing the first substrate (20, see fig. 3c).
Modified Wanlass does not teach the surrogate second substrate is perforated with holes.
Iles et al. disclose the surrogate second substrate (64) is perforated with holes to allow metallization (70, 72, see fig. 10, [0063-0067]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the method of modified Wanlass by using the surrogate second substrate perforated with holes to allow metallization as taught by Iles et al.
Regarding claim 5, modified Wanlass discloses a method of forming a solar cell as in claim 3 above, wherein Wanlass discloses the first substrate is removed by a sequence etching steps ([0033], [0046-0054] and examples).
Regarding claim 6, modified Wanlass discloses a method of forming a solar cell as in claim 3 above, wherein Wanlass discloses forming a contact layer (34, fig. 1) over the first substrate (20, fig. 1); and subsequent to removing the first substrate (20, see figs. 3b-3c), depositing grid lines (84) over the contact layer (34, see fig. 3d).
Regarding claim 7, modified Wanlass discloses a method of forming a solar cell as in claim 3 above, wherein Wanlass discloses the first substrate is composed of GaAs or Ge (see fig. 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over modified Wanlass (US 2006/0144435) as applied to claim 3 above, and further in view of Yoon et al. (US 2005/0133919).
Regarding claim 4, modified Wanlass discloses a method of forming a solar cell as in claim 3 above, wherein Wanlass discloses the bottom contact layer comprising contact layer (36) and back contact/BSR (back surface reflector 80) such as gold (or Au, [0047]). 
Modified Wanlass does not disclose the contact layer (36) to be Ti/Au/Ag such that the bottom contact layer (36/80) is composed of a sequence of Ti/Au/Ag/Au layers.
Yoon et al. discloses Ti/Au/Ag is conventionally used for the metal contact of III-V mulitjunction solar cell ([0002]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified Wanlass by using Ti/Au/Ag for the contact layer (36) as taught by Yoon et al., because Yoon et al. discloses Ti/Au/Ag is conventionally used for the metal contact of III-V multijunction solar cell. In such modification the bottom contact layer (36/80) of the solar cell of modified Wanlass is composed of a sequence of Ti/Au/Ag/Au.

Claims 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wanlass (US 2006/0144435) in view of King et al. (US 2005/0274411), and further in view of King et al. (US 2003/0070707, hereinafter King ‘707) and Stern (US Patent 4,416,052).
Regarding claims 13 and 18, Wanlass discloses a method of fabricating a multijunction solar cell assembly comprising:
one or more grid lines (84, fig. 3d);
a first contact layer (34, fig. 3d) below the one or more grid lines (84),
a multi-bandgap device layer (80, fig. 3d) including 
a first solar subcell (12, figs. 1 and 4) having a first band gap (Eg1);
a second solar subcell (14, figs. 1 and 4) disposed below the first solar subcell (12) and having a second band gap (Eg2) smaller than the first band gap (Eg1, fig. 1);
a grading interlayer (22) disposed below the second solar subcell (14, fig. 4), wherein the grading interlayer (22) includes a compositionally step-graded series of layers with monotonically changing lattice constant (see fig. 1 and examples), and wherein the grading interlayer (22) has a constant third band greater than the second band gap ([0034-0035]);
a third solar subcell (18, figs. 1 and 4) disposed below the interlayer (22, figs. 1 and 4) that is lattice mismatched with respect to the second solar subcell ([0035]) and having a fourth band gap (~1eV, fig. 1) smaller than the third band gap ([0034-0035]), wherein the grading interlayer (22) achieves a transition in lattice constant from the second subcell (14) to the third subcell (18), and
a second contact layer (36) below the third solar subcell (18, see fig. 1 and 3d) and making electrical contact therewith.
Wanlass discloses using AlGaInAsP compositionally graded layer for the transition of lattice constants as shown in fig. 2 ([0035-0036], [0039], [0063]), and the compositionally graded layer has a bandgap ([0034]).
Wanlass does not explicitly disclose using InGaAlAs, nor does he explicitly state the InGaAlAs grading layer having a constant bandgap throughout its thickness.
King et al. discloses using compositionally graded InGaAlAs to achieve a transition of lattice constants between subcells (figs. 3, 5 and 13, [0021], [0047-0050], [0055], claims 4, 6 and 33). It is noted that InGaAlAs is a AlGaInAsP with the amount of P to be 0.
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of Wanlass by using InGaAlAs as the graded interlayer as taught by King et al., because Wanlass et al. explicitly suggests using AlGaInAsP composition shown in fig. 2 and King et al. teaches such InGaAlAs would minimize internal stresses and strains created by lattice mismatch ([0020]). In addition, it would have been obvious to one skilled in the art to have selected InGaAlAs having a constant bandgap throughout its thickness, because Wanlass et al. explicitly suggests the graded interlayer having a band gap. Such modification would involve nothing more than use of material suggested by the reference for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Furthermore, while the reference does not explicitly disclose the graded interlayer of AlGaInAs is selected such that the band gap of the interlayer remains constant of 1.5eV throughout its thickness, Wanlass does disclose that the band gap of the graded interlayer (22) must be as high as the band gap of the subcell immediately preceding the graded interlayer in order to prevent the graded interlay from absorbing any lower energy radiation as the absorbed radiation will be lost as heat instead of converted into electrical energy by a subcell ([0034]). Wanlass also discloses that the band gaps of the subcells range from 1.6-2.2 eV and 1.2-1.6eV for the high and medium band gaps for the first (12) and second (14) subcells, and 0.8-1.2eV for the third subcell (18) in which the graded interlayer (22) is not absorbed by the lowest band gap subcell immediately preceding the interlayer ([0043]), which means the band gap of the graded interlayer will be between 1.2 and 1.6eV. King also discloses that the graded interlayer has a bandgap greater than the band gap of the subcell layer underlying it to maintain transparency ([0043]).
As the overall device efficiency and absorbance in the higher level energy radiation are variables that can be modified, among others, by adjusting the composition of the interlayer, with said overall efficiency of the device and higher level energy radiation absorbance both increasing as the band gap of the graded interlayer is adjusted to be substantially constant throughout its thickness to be above the band gap of the second subcell, the precise constant band gap of 1.5eV throughout its thickness of the graded interlayer would have been considered a result effective variable by one having ordinary skill in the art at the time of the invention was made. As such, without showing unexpected results, the claimed constant band gap of 1.5eV throughout its thickness of the graded interlayer cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the band gap of the interlayer in the device of modified Wanlass to obtain the desired balance between the overall device efficiency and absorbance in the higher level energy radiation (In re Boesch, 617 F.2d. 272, 205 UPSPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
King et al. discloses the use of a window layer is conventional characteristic of PV cells ([0010]).
Modified Wanlass does not explicitly disclose a window below the first contact layer such that the first solar subcell disposed below the window layer, nor do they teach providing a cover glass to bond the multijunction solar cell below the cover glass. 
King ‘707 discloses a window layer (41, fig. 2) below the contact layer (38, fig. 2) such that the subcells (40, 50 and 60) are below the window (41, see fig. 2) for maintaining effectively high conductivity and high transmissivity thereby maximizing cell efficiency ([0040]).
Stern teaches providing a cover glass (20) and bonding the solar cell (10) below the cover glass (20, see figs. 1-3) to provide structural support and protection on the front side of the solar cell (see col. 2, lines 51-61).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified Wanlass by incorporating a window layer below the first contact layer to maintain effectively high conductivity and transmissivity thereby maximizing cell efficiency as taught by King ‘707, and providing a cover glass to bond the solar cell below the cover glass to provide structural support and protection on the front side of the solar cell as taught by Stern.
Regarding claim 15, modified Wanlass discloses a method as defined in claim 13 above, wherein Wanlass discloses the second subcell (or LM 2, or LM 14) is a GaAs subcell (see table 2), the third succell (or LMM 18) having a bandgap around ~1eV (see fig. 1), and the grading interlayer (22) is used to provide lattice constant transition from the second subcell (12) to the third subcell (18, [0035]). Wanlass also suggests one or more additional graded layer can be used (see [0014]), and fig. 2 of Wanlass shows GaInAs would provide a lattice constant transition from that of GaAs to semiconductor compound having bandgap around ~1eV. It is noted that GaInAs is also a AlGaInAsP when the amount of P and Al is 0.
Modified Wanlass does not explicitly disclose including an InGaAs buffer layer disposed below the second solar subcell and above the InGaAlAs grading interlayer.
King et al. discloses using GaInAs (42 and 24) in addition to AlGaInAs (44) to provide a transition from low lattice constant (26 of GaAs) to high lattice constant (22, see fig. 3, [0046-0047]), wherein the GaInAs layer (42 and 24) is adjacent to AlGaInAs (44, see fig. 3).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified Wanlass by incorporating an InGaAs buffer layer disposed below the second solar subcell (14), and adjacent and above the InGaAlAs grading interlayer to provide the transition of lattice constants from the second solar subcell (14) to the third solar subcell (18), because Wanlass explicitly suggests one or more additional graded layer can be used and King et al. discloses combining GaInAs with AlGaInAs intergrading layer would provide a transition from low lattice constant of second solar subcell (or GaAs) to a higher lattice constant of third solar subcell (18).
Regarding claim 16, modified Wanlass disclose a method as in claim 15 above, wherein Wanlass discloses the thickness of the buffer layer has a thickness on the order of 1 m (see examples).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over modified Wanlass (US 2006/0144435) as applied to claim 13 above, and further in view of Rahilly (US Patent 4,427,841).
Regarding claim 14, modified Wanlass discloses a method as in claim 13 above, wherein Wanlass discloses including an antirefective coating (ARC 86, fig. 3d).
Modified Wanlass does not explicitly disclose including an anti-reflective coating over the one or more grid lines. 
Rahilly discloses arranging an antireflective coating (AR coat) over one or more grid lines (32, see fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified Wanlass by arranging the antireflective coating over the one or more grid lines as taught by Rahilly, because such modification would involve nothing more than a mere rearrangement of part. It has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
Response to Arguments
Applicant's arguments filed 4/8/2022 have been fully considered but they are not persuasive. 
Applicant argues that Wanlass and King do not teach a graded interlayer having a constant bandgap throughout its thickness; since Wanlass teaches how to use the chart of bandgap vs. lattice constant of crystalline III-V compound semiconductors (fig. 2) and shows the graded layer GaInP is selected to be not having a constant bandgap, and King does not teach a graded interlayer a constant band gap.
However, the examiner respectfully disagrees for the following reasons. 
First of all, Wanlass is not relied upon for teaching tertiary graded layer GaInP in the method of modified Wanlass. The graded interlayer in the method of modified Wanlass, or Wanlass in view of King, is a quaternary compound InGaAlAs and not the tertiary compound GaInP. InGaAlAs can be selected to have a constant bandgap and various lattice constant, e.g. by tracing the bandgap constant (e.g. 1.5eV) line across the area composed of, or bordered by, In, Ga, Al, As. 
Secondly, as stated in paragraph [0034], Wanlass teaches “the compositionally graded layer 22 must have a bandgap…”. In other words, Wanlass literally suggests the entire layer graded layer (22), which is composed of multiple layers to form the compositionally graded layer, has a single bandgap. 
Thirdly, Wanlass also show how to select materials having a constant lattice by tracing a lattice constant line extending upward in fig. 2 (see [0035]); therefore one having ordinary skilled in the art would find it obvious to select materials having a constant bandgap by tracing a bandgap constant line extending across in fig. 2. In other words, selecting InGaAlAs having constant bandgap would involve nothing more than use of known material provided in the chart (fig. 2) for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Fourthly, InGaAlAs having constant band gap throughout its thickness is a result effective variable to achieve the desired band gap and lattice constant (see the Decisions of the Patent Trial and Appeal Board in now abandoned applications 11/860,142 – 12/123,864 – 12/218,558 – 12/544,001 – 12/844,673).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726